Citation Nr: 0800955	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-26 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling. 


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.




Procedural history

The veteran served on active duty in the United States Army 
from August 1969 to March 1972.  Service in the Republic of 
Vietnam is indicated by the evidence of record. 

In a May 2004 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for PTSD.  Later 
that month, the veteran filed a notice of disagreement as to 
the denial of service connection.  He elected the Decision 
Review Officer (DRO) process.  A DRO conducted a de novo 
review of the claim and rendered a decision in November 2004 
which granted service connection for PTSD; a 30 percent 
disability rating was assigned effective January 22, 2004.  
The veteran indicated his dissatisfaction with this rating in 
a subsequent notice of disagreement filed in March 2005.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].  
A statement of the case (SOC) was issued in July 2005, and 
the veteran perfected his appeal with the timely filing of 
his VA Form 9 in August 2005. 

In April 2007, the Board remanded the veteran's claim for 
additional evidentiary development.  After that was 
accomplished, a rating decision was issued by the VA Appeals 
Management Center (AMC) in August 2007 which increased the 
veteran's PTSD disability rating to 50 percent, effective 
July 16, 2007.  The AMC issued a supplemental statement of 
the case (SSOC) to that effect in October 2007.  The case is 
once again before the Board.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

Issues not on appeal

In the above mentioned May 2004 decision, the veteran was 
awarded service connection for hearing loss and tinnitus, 
each evaluated as 10 percent disabling.  
A claim of entitlement to service connection for lipomas was 
denied in the same decision.  The veteran has not, to the 
Board's knowledge, expressed dissatisfaction with those 
decisions.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  


FINDING OF FACT

The veteran's PTSD is manifested by anxiety, chronic sleep 
impairment, depression, disturbances of mood and motivation, 
difficulty establishing effective work and social 
relationships and episodic rage.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for the 
veteran's PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to an increased rating for his 
service-connected PTSD.  In the interest of clarity, the 
Board will first discuss certain preliminary matters.  The 
Board will then render a decision. 

Stegall concerns

In April 2007, the Board remanded the case to the AMC in 
order to gather additional treatment records and to provide 
the veteran with a VA medical examination.  The AMC was then 
to readjudicate the veteran's increased rating claims.

The record reveals that the AMC contacted the veteran in a 
May 2007 letter and requested he identify any additional 
treatment records pertaining to his PTSD.  
The AMC obtained copies of the veteran's VA outpatient 
treatment records and provided the veteran with a VA 
examination in July 2007.  The AMC subsequently readjudicated 
the claim, which resulted in the veteran being granted a 50 
percent disability rating.  

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for an increased rating in a letter from the RO 
dated December 11, 2006 and in a May 8, 2007 letter from the 
AMC. 

Crucially, the veteran was informed the VA's duty to assist 
him in the development of his claim in a January 30, 2004 
letter from the RO and in the above-mentioned May 2007 letter 
from the AMC, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the May 2007 letter that VA would assist him 
with obtaining "relevant records from any Federal agency.  
This may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration."  
With respect to private treatment records, the letter 
informed the veteran that the VA would make reasonable 
efforts to obtain private or non-Federal medical records, to 
include "records from State or local governments, private 
doctors and hospitals, or current or former employers."  
Furthermore, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
veteran could complete to release private medical records to 
the VA.  

The January 2004 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original]

The Board notes that the May 2007 letter from the AMC 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" provision contained in 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a December 11, 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the December 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's service 
medical records, VA outpatient medical records and provided 
several VA examinations.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2007).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  In any 
event, the veteran has not requested that another diagnostic 
code should be used.  Accordingly, the Board concludes that 
the veteran is appropriately rated under Diagnostic Code 
9411.

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read in pertinent part as follows: 

100%  Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.
70%  Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30%  Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV for rating 
purposes].



Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability has occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(1) (2007). 

Analysis

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling.  As described above, a 50 percent 
disability rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

The 50 percent disability rating was assigned by the AMC in 
August 2007 based on evidence of anger management issues, 
depression, disturbances of mood and motivation, difficulty 
establishing effective work and social relationships and 
avoidance of crowds.  

In order to warrant a 70 percent disability rating, the 
evidence must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  For reasons explained in 
greater detail below, the Board concludes that a 70 percent 
rating is not warranted.  

In July 2007, the veteran underwent a VA examination which 
revealed that despite an occasional non-serious suicidal 
thought, the veteran "is not usually bothered by suicidal or 
homicidal ideation or intent."  This is congruent with the 
October 2004 VA examiners report which revealed that the 
veteran "sometimes wonders about [suicide] but does not 
actually have ideation or intent."  

The October 2004 and July 2007 VA examination reports 
indicate that the veteran was oriented to person, place, time 
and situation and displayed adequate hygiene.  Therefore, the 
spatial disorientation and neglect of personal hygiene 
criteria have not been met.   

The October 2004 VA examiner noted that there was "no 
impairment of thought process or communication" during the 
exam that would impact the veteran's capacity for social 
interaction or work functioning.  Similarly, in the July 2007 
examination, the veteran displayed "acceptable to good level 
of verbal analysis skill" with "good verbal abstracting 
skills"  As a result, the intermittently illogical, obscure 
or irrelevant speech criteria has not been met.  

The Board notes that nowhere in the VA examination reports or 
treatment records is the veteran described as experiencing 
near-continuous panic or depression which affects his ability 
to function independently, appropriately and effectively or 
as having obsessional rituals which interfere with routine 
activities. 

While the medical evidence indicates that the veteran has 
difficulty with interpersonal relationships and prefers not 
to engage in social activities, the evidence indicates that 
he has been married for the past 10 years and has worked at 
an Air Force base for approximately the same period of time.  
Consequently, the veteran has not displayed an inability to 
establish and maintain effective relationships. 

With respect to impaired impulse control, the medical 
evidence indicates that the veteran is currently receiving 
treatment for episodic rage and has been since November 2003.  
VA treatment records indicate that the veteran has a history 
of "road rage", and on several occasions has been involved 
in confrontations with co-workers.  See, e.g., February 12, 
2007 and October 13, 2005 VA outpatient treatment notes.

The veteran's VA treatment records for PTSD and anger 
management indicate that he has experienced several perceived 
stressful events at work, to include co-workers who do not 
perform their duties, unmotivated new employees and being 
written up for a missed audiology appointment.  However, 
there is no evidence indicating that the veteran has had any 
difficulty adapting to these events or any other stressful 
events. 

The Board additionally observes that the GAF scores which 
have been assigned 
(58 in October 2004 and 54 in July 2007) are consistent with 
moderate impairment.

Based on a review of all of the evidence, the Board concludes 
that an increased rating to 70 percent is not warranted 
because the veteran has displayed only one of the nine 
factors necessary for a higher disability rating, namely 
impaired impulse control. 

The Board has also considered the veteran's entitlement to a 
100 percent disability rating. However, there is no evidence 
of record indicating gross impairment to thought processes 
and communication or grossly inappropriate behavior.  Indeed, 
the veteran is employed by the United States government.  Nor 
is there evidence that there is a persistent danger of the 
veteran hurting himself or others, or memory loss for names 
of close relatives, own occupation or own name.  The July 
2007 VA examination specifically found that the veteran was 
able to perform the activities of daily living, and both the 
October 2004 and July 2007 VA examinations indicated that the 
veteran was orientated to time and place and did not suffer 
from persistent delusions or hallucinations.  

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the veteran's PTSD most 
closely approximates that associated with the currently 
assigned 50 percent evaluation.  An increased rating is 
therefore denied.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

As detailed in the Introduction, a 30 percent disability 
rating was assigned effective January 22, 2004.  Following 
the Board's April 2007 remand, a VA examination was conducted 
on July 26, 2007.  Based on this new evidence the AMC issued 
a rating decision in August 2007 which increased the 
veteran's disability rating to 50 percent.  An effective date 
of July 26, 2007 was assigned, on the basis that it was the 
earliest date the medical evidence demonstrated a worsening 
in the veteran's condition.  The Board disagrees. 

The 50 percent disability rating was assigned by the AMC in 
August 2007 based on evidence of anger management issues, 
depression, disturbances of mood and motivation, difficulty 
establishing effective work and social relationships and 
avoidance of crowds.  A review of the medical evidence 
indicates that the veteran manifested identical 
symptomatology in his initial October 2004 VA examination.  
Furthermore, the VA outpatient treatment records from 
November 2003 detail the veteran's treatment for anger 
management issues  and describe the veteran's difficulty 
establishing effective work and social relationships. 

In sum, the medical evidence shows that throughout the appeal 
period the veteran has displayed PTSD symptomatology in line 
with the currently-assigned 50 percent disability rating.  
The October 2004 and July 2007 VA examinations and the 
outpatient treatment records indicate the disability has 
remained relatively stable at the 50 percent level throughout 
the period.

Accordingly, the 50 percent rating will be effective from 
January 22, 2004,
the effective date of service connection.

Extraschedular evaluation

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the July 2001 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

The Board has been unable to identify an exceptional or 
unusual disability picture.  The record does not indicate 
that the veteran has required frequent hospitalizations for 
his PTSD.  Indeed, it does not appear from the record that he 
has been hospitalized at all for that disability.  

With respect to marked interference with employment, the 
evidence indicates that the veteran has had a series of long-
lasting jobs.  As indicated above, he has been working as an 
aircraft painter at an Air Force base for approximately 10 
years.  Prior to his current job, he worked as a truck driver 
for seven years and as a residential electric meter inspector 
for three years.  See  the October 2004 and July 2007 VA 
examination reports.  While the October 2004 VA examiner 
opined that the veteran's irritability and intimating 
demeanor played a role in his career changes, there is no 
indication that the veteran quit or was fired due to his 
PTSD.  Moreover, there is no indication that the veteran has 
ever lost time from work based on his PTSD. 

While employment is undoubtedly made more difficult by the 
veteran's irritability, this alone does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  Such potential occupational impairment is 
specifically contemplated in the 50 percent rating which is 
currently assigned.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased rating for his 
service-connected PTSD. 





ORDER

Entitlement to an increased rating for PTSD , in excess of 
the currently assigned 
50 percent, is denied.  The 50 percent rating is made 
effective as of the date of service connection, January 22, 
2004.   



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


